Citation Nr: 1625399	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-04 322	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for keloid scarring.

(The issue of entitlement to a certificate of eligibility for loan guaranty benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.




ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 12, 1967 to October 9, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal currently resides with the RO in Atlanta, Georgia.

In May 2015, the Veteran testified at a hearing before the Board before the undersigned Acting Veterans Law Judge at the RO in Atlanta, Georgia.  A copy of the hearing transcript is of record.

In July 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a November 2015 supplemental statement of the case (SSOC), continuing the previous denial of the Veteran's claim of service connection for keloid scarring.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings. 

The Board observes that in an October 2013 statement in support of claim (VA Form 21-438), the Veteran requested that his case be advanced on the docket due to financial hardship.  Together with the statement, the Veteran submitted a financial status report (VA Form 5655).  The motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the claims file and finds that additional development is required before it can adjudicate the claim on appeal.

Evidence associated with the file, specifically a February 2013 application for compensation and/or pension (VA Form 21-526), indicates that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA).  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  In this case, the Board notes that the evidence of record fails to reveal the basis of the Veteran's grant of SSA benefits.  As such, the Board cannot conclude that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010) (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim).  Therefore, the Board finds that the matter currently before it must be remanded for the AOJ to request from SSA all records related to any grant of benefits.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and obtain and associate with the claims file all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, and any subsequent periodic examinations.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




